Citation Nr: 0404413	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-08 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for a cardiovascular 
disability, to include as secondary to nicotine dependence. 

3.  Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from March 1946 to March 
1949 and from January 1950 to January 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 2001 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota.

The claims of entitlement to service connection for 
cardiovascular disability, to include as secondary to 
nicotine dependence, and entitlement to an increased 
evaluation for COPD, will be addressed in the remand 
following the Order section of this decision.

As an initial matter, the Board notes that service connection 
for nicotine dependence and a cardiovascular disability, to 
include as secondary to nicotine dependence were previously 
denied by the RO in a November 1998 rating action.  The basis 
for the denials was that the claims were found to be not well 
grounded.  As the veteran did not complete an appeal within 
one year of notice of the determinations, issued on November 
23, 1998, those determinations became final in November 1999.  
38 U.S.C.A. § 7105 (West 2002).  However, pursuant to § 7(b) 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a claim denied or 
dismissed as not well grounded shall be readjudicated as if 
the denial or dismissal had not been made, provided the 
denial was one that became final during the period beginning 
on July 14, 1999 and ending on the date of enactment of the 
VCAA, November 9, 2000.  Accordingly, the Board will consider 
the service connection issues de novo.

For good cause shown, namely the veteran's age, his motion 
for advancement on the docket was granted.  See 38 U.S.C.A. § 
7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).


FINDING OF FACT

Competent (medical) evidence of record establishes that 
nicotine dependence was initially manifested in service.


CONCLUSION OF LAW

Nicotine dependence was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  VA has a duty to notify a claimant of 
all information and evidence necessary to substantiate and 
complete a claim for VA benefits, as well as the development 
responsibilities of the claimant and of the VA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  VA also has a duty to 
assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
2002).  

With respect to notice, a VA letter to the veteran, dated in 
October 2001, informed the appellant of the information and 
evidence necessary to substantiate his claim for service 
connection for nicotine dependence, as well as the 
development responsibilities of the appellant and of the VA.  
As such, the VA duty to notify has been met.  See Quartuccio 
v. Principi, No. 01-997 (U.S. Vet App. June 19, 2002).  

With regard to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Service 
medical records and post service private and VA treatment and 
examination reports are of record, and the veteran has been 
afforded the opportunity for a personal hearing.  The veteran 
has not identified any additional outstanding records 
relevant to his claim for service connection for nicotine 
dependence.  As such, the Board finds that VA's duty to 
assist in the development of the evidence to substantiate the 
claim has been met.  

General Laws and Regulations

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Id.; 38 C.F.R. § 
3.304 (2002); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Evidence of current disability is one of the fundamental 
requirements for a grant of service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); see, too, Degmetich v. Brown, 
104 F.3d 1328 (1997) (Interpreting 38 U.S.C.A. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).

Nicotine Dependence laws and regulations

(The veteran's application for service connection for 
nicotine dependence was received by the RO in August 1998.)

For claims filed after June 9, 1998, service connection may 
be established for disease or disability related to tobacco 
use during service, if a claimant establishes by competent 
(medical) evidence that a disease or disability manifested or 
aggravated in service was a direct result of tobacco use 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Historically, the Veterans Benefits Act of 1998, enacted as 
Subtitle B of Public Law No. 105-178, § 8202, 112 Stat. 492, 
amended 38 U.S.C.A. §§ 1110 and 1131, inserting language to 
prohibit the payment of VA compensation for disabilities 
attributable to a veteran's use of tobacco products in 
service.  That legislation was approved on June 9, 1998, and 
was made effective for all claims filed thereafter.  
Subsequently, however, in Public Law No. 105-206, § 9014, 112 
Stat. 865, approved on July 22, 1998, the amendments made by 
section 8202 of the previous statute were rescinded.  In lieu 
of amending 38 U.S.C.A. §§ 1110 and 1131, section 9014 
created a new 38 U.S.C.A. § 1103, which provides, in 
pertinent part, as follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to the 
use of tobacco products by the veteran during the 
veteran's service.

Section 1103 bars an award of service connection for a 
disability arising long after service based upon a finding 
that such disability was caused by tobacco use during 
service. It does not, however, preclude the establishment of 
service connection based upon a finding that a disease or 
injury (even if tobacco-related) became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116 
(West 2002).  See 38 U.S.C.A. § 1103(b)(West 2002).  

Also, service connection may be granted on a secondary basis 
if competent medical evidence indicates that the claimed 
illness had its origin in tobacco use subsequent to service, 
but the veteran developed a nicotine dependence during 
service which led to continued tobacco use after service. In 
essence, the issue then becomes whether the illness may be 
considered secondary to service-incurred nicotine dependence 
pursuant to 38 C.F.R. § 3.310.  See VA General Counsel 
Precedential Opinion (VAOPGCPREC) 19-97; see also 38 U.S.C.A. 
§ 7104(c) (VA is statutorily bound to follow the precedential 
opinions of the VA General Counsel); Davis v. West, 13 Vet. 
App. 178, 183 (1999).

Facts and analysis

Service medical records reflect that the veteran had a 
history of smoking twenty-two packs of cigarettes a year and 
that he quit in the late 1960's/early 1970's.  A March 1972 
examination for retirement reflects that the veteran's lungs 
and chest were found to have been "abnormal."  It was noted 
by the examiner in the summary of defects and diagnoses 
section of the report that the veteran had bullous emphysema 
and COPD.  On a March 1972 Report of Medical History, the 
veteran reported that he had had pain or pressure in his 
chest, shortness of breath and a chronic cough.  In the notes 
section of the report, the examining physician indicated that 
he veteran had shortness of breath, pain and pressure in his 
chest due to a history of bullous emphysema.  A diagnosis of 
nicotine dependence was not recorded.

Post-service VA and private medical reports, dating from 1981 
to 2002, reflect that when examined by VA in April 2002, the 
veteran reported that he began to smoke cigarettes while in 
service and, as a result, developed nicotine dependence.  He 
maintained that he quit smoking cigarettes in 1978, that he 
did not crave cigarettes, and had not used other tobacco 
products since that time.  The VA examiner in April 2002 
concluded that while the veteran became nicotine dependent 
during service, he was no longer nicotine dependent, since he 
no longer smoked and did not crave cigarettes.  In this case, 
there is competent (medical) evidence establishing that the 
veteran initially developed and manifested nicotine 
dependence during active service.  While his nicotine 
dependence incurred in service is currently inactive, there 
is no competent evidence of record to establish that it is 
permanently cured without possibility of recurrence of 
symptomatology of a craving for cigarettes or other tobacco 
product.  Hence, with resolution of doubt in the veteran's 
favor, the Board finds that the evidence supports a grant of 
service connection for nicotine dependence, albeit currently 
inactive.  


ORDER

Entitlement to service connection for nicotine dependence is 
granted. 


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

The veteran seeks entitlement to service connection for a 
cardiovascular disability, to include as secondary to 
nicotine dependence.  While a VCAA notice letter issued in 
October 2001 addressed service connection for a 
cardiovascular disability on a direct incurrence basis, it 
did not reference the claim for service connection on the 
basis of being secondarily due to service-connected 
disability.  Such notice is even more requisite in light of 
the Board's grant of service connection for nicotine 
dependence above.  Further, the Board notes that the veteran 
has not been provided notice of the information and evidence 
needed to substantiate his claim for an increased rating for 
COPD.

The Board notes that on VA examination in April 2002, the 
examiner opined that while nicotine dependence and smoking 
manifested in service were major factors in the coronary 
artery disease that was treated by coronary artery bypass 
graft surgery in 1981, the return of symptoms due to 
reocclusion that led to a second bypass graft surgery and his 
current problems of anginal symptoms were not due to nicotine 
dependence and smoking since the veteran quit smoking in 
1978.  In this regard, it was noted that anginal symptoms had 
resolved for a period of years after each bypass surgery.  
The examiner concluded that the veteran's current cardiac 
symptoms were less than likely due to his now inactive 
nicotine dependence and remote history of smoking.  However, 
the examiner also noted that current cardiac symptoms involve 
severe exercise intolerance due to angina pectoris and 
dyspnea, and that some of the dyspnea is due to his service-
connected chronic obstructive pulmonary disease.  Hence, 
further clarification as to whether the veteran's current 
cardiovascular disability is aggravated by the service-
connected chronic obstructive pulmonary disability would be 
useful in adjudicating the claim for service connection for a 
cardiovascular disability, to include as secondary to 
service-connected disability.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), is 
completed with respect to the claim for 
service connection for a cardiovascular 
disability, to include as secondary to 
service-connected disability, and 
entitlement to an increased evaluation 
for COPD.  The notice must be specific to 
the claims on appeal.

2.  The RO should contact the veteran and 
request that, if he is aware of 
additional pertinent evidence that has 
yet to be secured by VA, he should either 
submit the evidence or provide VA with 
the appropriate names and contact 
information so that VA may assist him by 
requesting that evidence.  The veteran 
should also be advised that general 
assertions as to the existence of 
supporting evidence, without specific 
information that will allow the VA to 
obtain such evidence, will not further 
his claim.  The RO must obtain and 
associate with the claims files all 
available records identified by the 
veteran, not already associated with the 
claims files.  If any of the 
aforementioned reports are not available, 
documentation to this effect must be 
noted in the claims files. 

3.  After the development requested above 
has been accomplished, the RO should 
schedule the veteran for an examination 
by a board certified cardiologist to 
determine whether current cardiovascular 
disability is aggravated by service-
connected chronic obstructive pulmonary 
disease.  The claims files must be made 
available to, and reviewed by, the 
examiner prior and pursuant to conduction 
and completion of the examination, with 
specific attention to the April 2002 VA 
examination report.  The examiner must 
annotate the medical report that review 
of the claims files was in fact done. 

The examiner is requested to provide the 
following opinions: (1) what, if any, are 
the current cardiovascular residuals of 
the coronary artery disease which 
resulted in the 1981 CABG surgery; and 
(2) is it at least as likely as not that 
any current cardiovascular disability is 
aggravated by the service-connected COPD.  
A complete rationale for all opinions 
expressed should be included in the 
examination report.

4.  The RO should review the examination 
report.  If the report is not in complete 
compliance with the instructions provided 
above, appropriate action should be 
taken.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998). 

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim for service 
connection for a cardiovascular 
disability, to include as secondary to 
service-connected disability.  The RO 
must also readjudicate the claim for an 
increased rating for COPD.  The RO must 
provide adequate reasons and bases for 
its determinations, citing all governing 
legal authority and precedent, and 
addressing the issues and concerns that 
are noted in this REMAND.  

The RO should also consider whether the 
increased rating claim should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and given the 
appropriate opportunity to respond before 
the claims files are returned to the 
Board for further review, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



